  Case 18-26345        Doc 40      Filed 01/18/19 Entered 01/18/19 13:07:21          Desc Main
                                    Document     Page 1 of 12


                     IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

       In Re:                                 )      Case No.: 18-26345
                                              )
       Lakeshia S Reynolds                    )
                                              )      Chapter 13
                                              )
                                              )
                                              )      Judge:    Timothy A. Barnes
                       Debtor(s)              )




TO:   Trustee Marilyn Marshall, 224 S. Michigan Ave., #800, Chicago, IL 60604;


See attached service list.


                                      PROOF OF SERVICE

         The undersigned, an attorney, certifies that he transmitted a copy of this notice and the
attached Amended Chapter 13 Plan to the above named creditor and also to the attached service
list via regular U.S. Mail with postage prepaid from the mailbox located at 4131 Main St.
Skokie, IL 60076, on January 18, 2019.



/s/ David H. Cutler
Attorney for the Debtor

Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076
Phone: (847) 673-8600
    Case 18-26345   Doc 40   Filed 01/18/19 Entered 01/18/19 13:07:21   Desc Main
                              Document     Page 2 of 12

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       American InfoSource LP
                       4515 N Santa Fe Ave
                       Oklahoma City, OK 73118


                       Autovest, LLC
                       PO Box 2247
                       Southfield, MI 48037


                       CBNA
                       Po Box 6497
                       Sioux Falls, SD 57117


                       Citibank/Exxon Mobile
                       Centralized Bankruptcy
                       Po Box 790034
                       St Louis, MO 63179


                       Comenity Bank
                       Attn: Bankruptcy
                       Po Box 182125
                       Columbus, OH 43218


                       Continental Finance Co
                       Po Box 8099
                       Newark, DE 19714


                       Continental Finance Company
                       Attn: Bankruptcy
                       Po Box 8099
                       Newark, DE 19714


                       Credit First National Assoc
                       Attn: BK Credit Operations
                       Po Box 81315
                       Cleveland, OH 44181


                       Credit One Bank
                       Att: Bankruptcy Dept
                       Po Box 98875
                       Las Vegas, NV 89193


                       Deptartment Stores National Bank
                       c/o Quantum3 Group LLC
                       Po Box 657
                       Kirkland, WA 98083
Case 18-26345   Doc 40   Filed 01/18/19 Entered 01/18/19 13:07:21   Desc Main
                          Document     Page 3 of 12


                   Direct TV
                   PO Box 5007
                   Carol Stream, IL 60197


                   Edward R Szymanski
                   PO Box 5358
                   Elgin, IL 60121


                   First Premier Bank
                   Attn: Bankruptcy
                   Po Box 5524
                   Sioux Falls, SD 57117


                   Golden Valley Lending Inc.
                   635 E Hwy 20 "E"
                   Upper Lake, CA 95485


                   Illinois Department of Revenue
                   PO BOX 64338
                   Chicago, IL 60664


                   Illinois Dept of Employment Securit
                   Att: Bankruptcy Dept
                   33 S. State Street
                   Chicago, IL 60603


                   Illinois Dept of Employment Securit
                   Att: Bankruptcy Dept #992
                   33 S. State Street
                   Chicago, IL 60603


                   Illinois Dept of Employment Securit
                   28542 Network Place
                   Chicago, IL 60673


                   Jacek Pelka
                   c/o Lawrence & Morris
                   2835 N Sheffield Ste 232
                   Chicago, IL 60657


                   Jefferson Capital Systems LLC
                   16 McLEdland Rd.
                   Saint Cloud, MN 56303
Case 18-26345   Doc 40   Filed 01/18/19 Entered 01/18/19 13:07:21   Desc Main
                          Document     Page 4 of 12


                   JNR
                   c/o Bankruptcy Dept
                   Po Box 949197
                   Maitland, FL 32794


                   Mercy Housing
                   850 W Eastwood Ave.
                   Chicago, IL 60640


                   Merrick Bank Corp
                   Att: Bankruptcy Dept
                   Po Box 9201
                   Old Bethpage, NY 11804


                   MidAmerica Bank & Trust Company
                   Attn: Bankruptcy
                   Po Box 400
                   Dixon, MO 65459


                   New Hampshire/Granite State Mg
                   Attn: Bankruptcy
                   Po Box 2097
                   Concord, NH 03302


                   Pollack & Rosen PC
                   1825 Barrett Lakes Blvd. Ste 510
                   Kennesaw, GA 30144


                   Portfolio Recovery
                   Po Box 41067
                   Norfolk, VA 23541


                   Resurgent Capital Services
                   Att Bankruptcy Claims Dept
                   Po Box 10587
                   Greenville, SC 29603


                   Resurgent Capital Services
                   Att: Bankruptcy Claims Dept
                   Po Box 10368
                   Greenville, SC 29603


                   Resurgent Capital Services
                   Att Bankruptcy Claims Dept
                   Po Box 10587
                   Greenville, SC 29603
Case 18-26345   Doc 40   Filed 01/18/19 Entered 01/18/19 13:07:21   Desc Main
                          Document     Page 5 of 12


                   Rise
                   4150 International Plaza
                   Fort Worth, TX 76109


                   Santander Consumer USA
                   Po Box 961245
                   Fort Worth, TX 76161


                   Sprint
                   Att: Bankruptcy
                   6391 Sprint Parkway
                   Overland Park, KS 66251


                   Sprint
                   Att: Bank Claims Dept
                   Po Box 7949
                   Overland Park, KS 66207


                   Synchrony Bank/Walmart
                   Attn: Bankruptcy Dept
                   Po Box 965060
                   Orlando, FL 32896


                   Target
                   Target Card Services
                   Mail Stop NCB-0461
                   Minneapolis, MN 55440


                   TBOM/Total Card
                   Att: Bankruptcy
                   5109 S. Broadband Lane
                   Sioux Falls, SD 57108


                   The Semrad Law Firm, LLC
                   20 S. Clark Street, 28th Floor
                   Chicago, IL 60603


                   Value Auto Mart, Inc.
                   c/o Bankruptcy Dept
                   2734 N. Cicero Ave.
                   Chicago, IL 60639


                   Value Auto Mart, Inc.
                   Att: Corp Agent
                   77 W Washington St #1611
                   Chicago, IL 60602
Case 18-26345   Doc 40   Filed 01/18/19 Entered 01/18/19 13:07:21   Desc Main
                          Document     Page 6 of 12


                   Visa Dept Store Ntl Bank/Macy's
                   Attn: Bankruptcy
                   Po Box 8053
                   Mason, OH 45040


                   Weinstein & Riley
                   2001 Western Ave Ste 400
                   Seattle, WA 98121
                 Case 18-26345                       Doc 40
                                                         39          Filed 01/18/19 Entered 01/18/19 13:07:21
                                                                                                     12:58:30                     Desc Main
                                                                      Document
                                                                       Document PagePage71of
                                                                                           of12
                                                                                              6
 Fill in this information to identify your case:
 Debtor 1               Lakeshia S Reynolds
                              First Name            Middle Name             Last Name
 Debtor 2
 (Spouse, if filing) First Name      Middle Name           Last Name
 United States Bankruptcy Court for the:         NORTHERN DISTRICT OF ILLINOIS                                         Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                 18-26345                                                                                 have been changed.
                                                                                                                       2.2, 2.3, 5.1, 6.1, 7.1
 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$265 per Month for 60 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.

APPENDIX D                                                                      Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 18-26345                       Doc 40
                                                         39           Filed 01/18/19 Entered 01/18/19 13:07:21
                                                                                                      12:58:30                   Desc Main
                                                                       Document
                                                                        Document PagePage82of
                                                                                            of12
                                                                                               6
 Debtor                Lakeshia S Reynolds                                                           Case number    18-26345


                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:
                          On or before April 20th of the year following the filing of the case and each year thereafter, the Debtor(s)
                          shall submit a copy of the prior year's filed federal tax return to the Chapter 13 Trustee. The Debtor(s) shall
                          tender the amount of any tax refund received while the case is pending in excess of $1,200.00 to the Trustee.
                          The tax refunds shall be treated as additional payments into the plan and must be submitted within 7 (seven)
                          days of receipt of each such refunds by the Debtor(s).


2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $15,900.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

             Check one.
                     None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                          The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
                          claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
                          secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
                          listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each
                          listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                          of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                          creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                          property interest of the debtor(s) or the estate(s) until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.


 Name of               Estimated             Collateral              Value of     Amount of         Amount of       Interest     Monthly    Estimated
 creditor              amount of                                     collateral   claims senior     secured claim   rate         payment to total of
                       creditor's                                                 to creditor's                                  creditor   monthly
                       total claim                                                claim                                                     payments




Official Form 113                                                                 Chapter 13 Plan                                              Page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                 Case 18-26345                       Doc 40
                                                         39           Filed 01/18/19 Entered 01/18/19 13:07:21
                                                                                                      12:58:30                  Desc Main
                                                                       Document
                                                                        Document PagePage93of
                                                                                            of12
                                                                                               6
 Debtor                Lakeshia S Reynolds                                                           Case number    18-26345

 Name of               Estimated             Collateral              Value of     Amount of         Amount of       Interest   Monthly    Estimated
 creditor              amount of                                     collateral   claims senior     secured claim   rate       payment to total of
                       creditor's                                                 to creditor's                                creditor   monthly
                       total claim                                                claim                                                   payments
                                             2008
                                             Chevy
                                             Malibu LTZ
                                             113,749
                                             miles
                                             Valued via
                                             NADA
 Santande                                    Clean
 r                                           Retail
 Consume               $12,406.0             Value on
 r USA                 0                     9/18/18                 $5,925.00         $0.00           $5,925.00     5.75%        $113.86            $6,831.56

Insert additional claims as needed.

 3.3         Secured claims excluded from 11 U.S.C. § 506.

      Check one.
                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments; and
             during the plan term, they are estimated to total $1,590.00.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $4,000.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

Official Form 113                                                                 Chapter 13 Plan                                             Page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                 Case 18-26345                       Doc 40
                                                         39          Filed 01/18/19 Entered 01/18/19 13:07:21
                                                                                                     12:58:30                        Desc Main
                                                                      Document
                                                                       Document PagePage10
                                                                                         4 of 6
                                                                                              12
 Debtor                Lakeshia S Reynolds                                                               Case number     18-26345


             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $       .
                 10.00 % of the total amount of these claims, an estimated payment of $ 3,478.44 .
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 262.50                  .
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
                          Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified
                          below, subject to any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column
                          includes only payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor              Description of leased                  Current installment               Amount of arrearage to be   Treatment         Estimated
                               property or executory                  payment                           paid                        of arrearage      total
                               contract                                                                                             (Refer to         payments to
                                                                                                                                    other plan        trustee
                                                                                                                                    section if
                                                                                                                                    applicable)
                               Monthly residential
 Mercy Housing                 lease                                                      $895.00                         $0.00                                 $0.00
                                                                      Disbursed by:
                                                                         Trustee
                                                                         Debtor(s)

Insert additional contracts or leases as needed.

 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

 Part 9:      Signature(s):

9.1          Signatures of Debtor(s) and Debtor(s)’ Attorney


Official Form 113                                                                     Chapter 13 Plan                                              Page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                 Case 18-26345                       Doc 40
                                                         39          Filed 01/18/19 Entered 01/18/19 13:07:21
                                                                                                     12:58:30                 Desc Main
                                                                      Document
                                                                       Document PagePage11
                                                                                         5 of 6
                                                                                              12
 Debtor                Lakeshia S Reynolds                                                           Case number   18-26345

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Lakeshia S Reynolds                                              X
       Lakeshia S Reynolds                                                   Signature of Debtor 2
       Signature of Debtor 1

       Executed on            January 18, 2019                                         Executed on

 X     /s/ David Cutler                                                         Date     January 18, 2019
       David Cutler
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                              Chapter 13 Plan                                            Page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                 Case 18-26345                       Doc 40
                                                         39          Filed 01/18/19 Entered 01/18/19 13:07:21
                                                                                                     12:58:30              Desc Main
                                                                      Document
                                                                       Document PagePage12
                                                                                         6 of 6
                                                                                              12
 Debtor                Lakeshia S Reynolds                                                       Case number   18-26345

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                                   $0.00

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                     $6,831.56

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                      $0.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                                 $5,590.00

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                               $3,478.44

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                    +                                     $0.00


 Total of lines a through j                                                                                                                  $15,900.00




Official Form 113                                                              Chapter 13 Plan                                          Page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
